Citation Nr: 0736523	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Even though the RO decided to reopen the veteran's claim of 
entitlement to service connection for a right knee disability 
in its October 2004 rating decision, the Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the veteran's claim in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the Board will consider the new and material evidence 
question before addressing the veteran's claim on the merits.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2007, the RO granted the veteran an effective 
date of October 7, 1996, for his 10 percent disability rating 
for bronchial asthma.  That same month, the veteran notified 
VA in writing that he wished to withdraw the appeal with 
respect to this issue.    

2.  In December 1991, the RO denied entitlement to service 
connection for a right knee condition.  The veteran was 
notified of this decision by a letter dated March 9, 1992, 
and he did not appeal.  

3.  In February 1995, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
right knee disability.  He was notified of this decision in a 
letter dated February 7, 1995.  He did not appeal this 
decision.

4.  Evidence received since the February 1995 denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
regarding entitlement to an increased rating for bronchial 
asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bronchial Asthma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claim of entitlement to an increased rating for 
bronchial asthma.  Hence, there remains no allegation of 
error of fact or law for appellate consideration regarding 
this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim, and it is 
dismissed.

Right Knee Disability

In December 1991, the RO denied entitlement to service 
connection for a right knee disability.  The veteran did not 
appeal this decision.  Therefore, this decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  An attempt 
to reopen this claim was denied by rating decision in 
February 1995.  Most recently, the veteran sought to reopen 
this claim in March 2004.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, service connection for a right knee 
disability was originally denied because the evidence did not 
demonstrate that the veteran had a current right knee 
disability.  According to the February 1995 rating decision, 
the evidence of record did not establish that the veteran's 
current right knee problem was a result of an injury incurred 
in service.  In order for the veteran to reopen his claim, he 
must present evidence that was not of record in February 1995 
that is relevant to demonstrating there is a link between the 
veteran's in-service right knee injury and his current 
disability.     

Turning to the evidence of record, the Board notes that, in 
August 2007, the veteran submitted a June 1988 service 
medical record describing treatment the veteran received in 
service after falling on his right knee.  While VA had 
previously requested and received other service medical 
records, this particular record was not included.  This 
evidence is new in that it was not on file at the time of the 
February 1995 rating decision.  It is material in that it 
offers more information on the right knee injury the veteran 
sustained in service.  Therefore, the Board considers this 
service medical record to be new and material evidence, and 
the veteran's claim of entitlement to service connection for 
a right knee disability is reopened.


ORDER

The appeal regarding the appellant's claim of entitlement to 
an increased rating for bronchial asthma is dismissed.

As new and material evidence has been presented, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

The Board notes that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim, to 
include providing a medical examination or medical opinion if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2007).  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of a diagnosed 
disability or symptoms of a disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  While the veteran has already been given a VA 
examination, the Board believes the evidence that has been 
added to the record since the most recent VA examination is 
so significant as to warrant remand for another VA 
examination and etiology opinion.

The Board further notes that, subsequent to his August 2007 
personal hearing, the veteran submitted copies of service 
medical records without an accompanying waiver of review by 
the agency of original jurisdiction (AOJ).  Pursuant to 38 
C.F.R. §§ 19.37, 20.1304 (c), additional evidence received by 
the AOJ prior to transfer of the records to the Board after 
the appeal has been initiated, or additional evidence 
received following certification of an appeal to the Board, 
shall be initially reviewed by the AOJ unless this procedural 
right is waived by the veteran or by the veteran's 
representative.  See 38 C.F.R. §§ 19.37, 20.1304 (c) (2006).  
Therefore, a remand is necessary so that the RO may review 
this evidence.  

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should also request any VA 
medical records that are not currently on 
file that relate to the veteran's claim.  
Specifically, the RO should request any VA 
medical records from the Jesse Brown VA 
Medical Center in Chicago, the Lakeside 
Clinic in Chicago, and the VA Medical 
Center in Minneapolis, Minnesota.  If any 
of the requested records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current right knee 
disability.  The examination must be 
conducted by an individual who has not 
previously examined the veteran.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current right knee disability and to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any such 
disability originated in service, or is 
otherwise etiologically related to 
service.  The examiner should also discuss 
the relationship, if any, between the 
veteran's in-service right knee disability 
and the right knee disability described in 
the 1993 VA medical records.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


